    Case 19-24947           Doc 21    Filed 09/25/19 Entered 09/25/19 23:30:06                 Desc Imaged
                                      Certificate of Notice Page 1 of 3
Form ren341cn

                                   United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604

In Re:
                                                           Case No. 19−24947
                                                           :
Elizabeth J Venturini                                      Chapter : 13
724 Patton Dr                                              Judge :   A. Benjamin Goldgar
Buffalo Grove, IL 60089
SSN: xxx−xx−2843 EIN: N.A.




Debtor's Attorney:                                         Trustee:
David H Cutler                                             Marilyn O Marshall
Cutler & Associates, Ltd.                                  224 South Michigan Ste 800
4131 Main St.                                              Chicago, IL 60604
Skokie, IL 60076
                                                           312−431−1300
847−673−8600



                RENOTICE 341 MEETING AND CONFIRMATION HEARING
                            Please take notice that the 341 meeting date has been reset for:

                                           October 21, 2019 , 12:00 PM
                                 224 South Michigan, Suite 800, Chicago, IL 60604
                                     The confirmation hearing has been reset for:

                                         November 12, 2019 , 11:00 AM
                              219 South Dearborn, Courtroom 642, Chicago, IL 60604




                                                            For the Court,




Dated: September 23, 2019                                   Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
        Case 19-24947        Doc 21    Filed 09/25/19 Entered 09/25/19 23:30:06             Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-24947-ABG
Elizabeth J Venturini                                                                   Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: ckeith                 Page 1 of 2                   Date Rcvd: Sep 23, 2019
                               Form ID: ren341cn            Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 25, 2019.
db             +Elizabeth J Venturini,    724 Patton Dr,    Buffalo Grove, IL 60089-3433
28167501       +American Advisors Group,    3900 Capital City Blvd.,     Lansing, MI 48906-2147
28167500       +American Advisors Group,    3800 W Chapman Ave,     Orange, CA 92868-1638
28167502        American Advisors Group,    PO Box 39457,    Mc Neill, MS 39457
28167503       +American Express Centurion Bank,     c/o Becket and Lee LLP,    PO Box 3001,
                 Malvern, PA 19355-0701
28167506       +Byline Bank,    3639 N Broadway,    Chicago, IL 60613-4421
28167507       +Cbe Group,    Attn: Bankruptcy Dept,    PO BOX 900,    Waterloo, IA 50704-0900
28167508       +Cook Counrty Clerks’s Office,     118 North Clark Street,    Room 434,    Chicago, IL 60602-1413
28167509       +Cook County Clerk,    69 W. Washington Street, Suite 500,     Chicago, IL 60602-3030
28167513       +HEAVNER BEYERS MIHLAR LLC,     111 E MAIN ST #200,    Decatur, IL 62523-1204
28167516       +Merchants Credit,    223 W Jackson Blvd,    Suite 700,    Chicago, IL 60606-6914
28167517       +Nationwide Credit Inc,    PO BOX 14581,    Des Moines, IA 50306-3581
28167523       +Target,    C/O Financial & Retail Svcs,    Mailstopn BT POB 9475,    Minneapolis, MN 55440-9475
28167524       +Visa Dept Store/Macys,    Attn: Bankruptcy,    PO BOX 8053,    Mason, OH 45040-8053
28167525       +Wells Fargo Bank,    PO BOX 10438,    Macf8235-02f,    Des Moines, IA 50306-0438
28167526       +Wffnb Retail,    PO BOX 94498,    Las Vegas, NV 89193-4498

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28167505       +E-mail/Text: g20956@att.com Sep 24 2019 01:59:25        AT&T,   208 S Akard St.,
                 Dallas, TX 75202-4206
28167504       +E-mail/PDF: cbp@onemainfinancial.com Sep 24 2019 02:02:35
                 American General Financial Springleaf,     4005 W Kane Ave.,    Ste M,    McHenry, IL 60050-6305
28167512        E-mail/Text: customercareus@creditcorpsolutionsinc.com Sep 24 2019 01:56:15
                 Credit Corp Solutions,    180 Election Road,    Suite 200,    Draper, UT 84020
28167510       +E-mail/Text: lbankruptcy@cookcountytreasurer.com Sep 24 2019 01:58:42
                 Cook County Treasurer’s Office,     118 North Clark Street,    Room 112,    Chicago, IL 60602-1590
28167511       +E-mail/Text: bankruptcy_notifications@ccsusa.com Sep 24 2019 01:59:56
                 Credit Collection Services,    725 Canton Street,    Norwood, MA 02062-2679
28167514       +E-mail/Text: bncnotices@becket-lee.com Sep 24 2019 01:56:43        Kohls/Capital One,
                 N56 W 17000 Ridgewood Dr,    Menomonee Falls, WI 53051-5660
28180428        E-mail/PDF: resurgentbknotifications@resurgent.com Sep 24 2019 02:03:00         LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
28167515       +E-mail/PDF: resurgentbknotifications@resurgent.com Sep 24 2019 02:03:31
                 LVNV Funding/Resurgent Capital,     PO BOX 10497,   Greenville, SC 29603-0497
28167518        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Sep 24 2019 02:02:47
                 Portfolio Recovery Associates, LLC,     Successor to SYNCHRONY Bank,     POB 41067,
                 Norfolk, VA 23541
28180093        E-mail/PDF: resurgentbknotifications@resurgent.com Sep 24 2019 02:02:22
                 Pinnacle Credit Services, LLC,    Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
28184777        E-mail/Text: bnc-quantum@quantum3group.com Sep 24 2019 01:57:40
                 Quantum3 Group LLC as agent for,     Credit Corp Solutions Inc,    PO Box 788,
                 Kirkland, WA 98083-0788
28167519       +E-mail/PDF: gecsedi@recoverycorp.com Sep 24 2019 02:03:12        Syncb/Lord & Taylor,
                 Attn: Bankruptcy,    PO BOX 965060,    Orlando, FL 32896-5060
28167520       +E-mail/PDF: gecsedi@recoverycorp.com Sep 24 2019 02:02:35        Synchorny Bank/TJX,
                 Attn: Bankruptcy,    PO BOX 965060,    Orlando, FL 32896-5060
28172363       +E-mail/PDF: gecsedi@recoverycorp.com Sep 24 2019 02:02:35        Synchrony Bank,
                 c/o PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
28167521       +E-mail/PDF: gecsedi@recoverycorp.com Sep 24 2019 02:02:35        Synchrony Bank/AVB Buying Group,
                 PO BOX 965036,    Orlando, FL 32896-5036
28167522       +E-mail/PDF: gecsedi@recoverycorp.com Sep 24 2019 02:02:38        Synchrony Bank/Walmart,
                 Attn: Bankruptcy,    PO BOX 965060,    Orlando, FL 32896-5060
                                                                                                TOTAL: 16

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-24947            Doc 21       Filed 09/25/19 Entered 09/25/19 23:30:06                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: ckeith                       Page 2 of 2                          Date Rcvd: Sep 23, 2019
                                      Form ID: ren341cn                  Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 25, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 23, 2019 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Elizabeth J Venturini cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
